908 F.2d 973
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ricky NEWSOME, Plaintiff-Appellant,v.Morris "Coon" STRATTON, Defendant-Appellee.
No. 90-5795.
United States Court of Appeals, Sixth Circuit.
July 30, 1990.

Before KRUPANSKY and BOGGS, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
This matter is before the court upon consideration of appellant's motion for leave to proceed on appeal in forma pauperis.


2
A review of the documents before the court indicates that appellant appealed on June 11, 1990, from the order entered May 30, 1990, denying recusal of the district court judge.  Such an order is not appealable.   See In re City of Detroit, 828 F.2d 1160, 1165-66 (6th Cir.1987) (per curiam);  United States v. Brakke, 813 F.2d 912, 913 (8th Cir.1987) (per curiam).


3
It is ORDERED that the motion for leave to proceed in forma pauperis be denied and the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.